In the petition of appellees for a rehearing, among other things, it is set up that (a), on account of the 19 years of deterioration of the depot building, it is impracticable to change the depot at Nowata to one that will adequately accommodate the public; that (b) the freightroom that it is proposed to convert into a waiting room, on account of the oil and grease and vermin that have accumulated therein during such period, could not practically be converted into such facility so as to adequately meet the required needs for the public at said station; and that (c) on account of said station being within the fire limits of said city it would be impossible to reconstruct same in such manner as to meet the public needs at said station.
There is no evidence in the record on these points. When the appellant, as appears from the record, offered to convert not only the passenger, but the freightroom, the same constituting one building, into a passenger station, setting up the fact that, when the same was overhauled and improved, it would adequately meet the requirements of said station, evidence should have been taken thereon. Such appears upon the record before us for review not to have been done. Section 22 of article 9 of the Constitution provides:
"* * * But the court may, when it deems necessary in *Page 383 
the interest of justice, remand to the commission any case pending on appeal, and require the same to be further investigated by the commission, and reported upon to the court (together with a certificate of such additional evidence as may be tendered before the commission by any party in interest), before the appeal is finally decided."
The traveling public at the station of Nowata are entitled to adequate passenger depot facilities. In view of the state of this record and the powers vested in this court by virtue of the foregoing provision of the Constitution, this case is remanded to the commission, with directions to further investigate and receive evidence on said issues that may be offered by any party in interest, and to receive such other evidence thereon as may be considered by it essential, and to report to this court, together with proper certificate, etc., within 30 days from this date.
All the Justices concur.
                          ON REHEARING.                  Opinion Filed March 21, 1911.                        (114 P. 1096.)
Order of Corporation Commission Approved.